      Case 2:18-cr-00538-KOB-JHE Document 39 Filed 07/30/19 Page 1 of 5                      FILED
                                                                                     2019 Jul-31 PM 04:03
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA
                                                                  JET/KRS: August 2019
                                                                              GJ#30

                  IN THE UNITED STATES DISTRICT COURT

             FOR THE NORTHERN DISTRICT OF ALABAMA

                             SOUTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
             v.                               )   2:18-CR-538-KOB-JHE
                                              )
CHRISTOPHER A. MCNABB                         )
(a.k.a. “RUDY”)                               )

                        SUPERSEDING INDICTMENT

COUNT ONE: [18 U.S.C. § 922(g)(1)]

      The Grand Jury charges:

      That on or about April 30, 2018, in Jefferson County, within the Northern

District of Alabama, the defendant,

                  CHRISTOPHER A. MCNABB (a.k.a. “RUDY”),

knowing he had previously been convicted of a crime punishable by imprisonment

for a term exceeding one year, a felony, knowingly possessed firearms and

ammunition, that is, a Davis Industries Model P380, .380 caliber pistol, a Bryco

Arms Model 38, .380 caliber pistol, and .270 caliber and .25 caliber ammunition,

in and affecting interstate commerce, in violation of Title 18, United States Code,
                                          1
      Case 2:18-cr-00538-KOB-JHE Document 39 Filed 07/30/19 Page 2 of 5


Section 922(g)(1). MCNABB was convicted on or about November 2, 2016, in

the Circuit Court of St. Clair County, Alabama, of the offense of Unlawful

Possession of a Controlled Substance, in case number CC-2016-202; on or about

September 9, 2015, in the Circuit Court of St. Clair County, Alabama, of the

offense of Unlawful Possession of a Controlled Substance, in case number CC-

2015-46; on or about June 27, 2000, in the Circuit Court of Jefferson County,

Alabama, of the offense of Robbery, Second Degree, in case number CC-96-60; on

or about December 18, 1997, in the Circuit Court of Shelby County, Alabama, of

the offense of Unlawful Breaking and Entering a Vehicle, two counts, in case

numbers CC-96-118 and CC-96-116, each of said offenses being a crime

punishable by a term of imprisonment exceeding one year.

COUNT TWO: [26 U.S.C. ' 5861(d)]

      The Grand Jury charges:

      That on or about April 30, 2018, in Jefferson County, within the Northern

District of Alabama, the defendant,

                CHRISTOPHER A. MCNABB (a.k.a. “RUDY”),

knowingly received and possessed a Diamondback Arms Model DB-15, .223

Remington caliber firearm, with a barrel length of less than 16 inches and an


                                         2
      Case 2:18-cr-00538-KOB-JHE Document 39 Filed 07/30/19 Page 3 of 5


overall length of less than 26 inches, as defined in Section 5845(a) of Title 26,

which firearm was not registered to him in the National Firearms Registration and

Transfer Record, in violation of Title 26, United States Code, Section 5861(d).

COUNT THREE: [26 U.S.C. ' 5861(d)]

      The Grand Jury charges:

      That on or about April 30, 2018, in Jefferson County, within the Northern

District of Alabama, the defendant,

                CHRISTOPHER A. MCNABB (a.k.a. “RUDY”),

knowingly received and possessed a SWD Model M-11, 9mm Luger caliber

machinegun, as defined in Section 5845(b) of Title 26, which machinegun was not

registered to him in the National Firearms Registration and Transfer Record, in

violation of Title 26, United States Code, Section 5861(d).

COUNT FOUR: [18 U.S.C. § 842(i)(1)]

      The Grand Jury charges:

      That on or about April 30, 2018, in Jefferson County, within the Northern

District of Alabama, the defendant,

                CHRISTOPHER A. MCNABB (a.k.a. “RUDY”),

knowing he had previously been convicted of a crime punishable by imprisonment

                                          3
      Case 2:18-cr-00538-KOB-JHE Document 39 Filed 07/30/19 Page 4 of 5


for a term exceeding one year, a felony, did knowingly receive and possess

explosives, that is, three (3) shock tube explosive detonators, which had been

shipped and transported in and affecting interstate commerce, in violation of Title

18, United States Code, Section 842(i)(1). MCNABB was convicted on or about

November 2, 2016, in the Circuit Court of St. Clair County, Alabama, of the

offense of Unlawful Possession of a Controlled Substance, in case number CC-

2016-202; on or about September 9, 2015, in the Circuit Court of St. Clair County,

Alabama, of the offense of Unlawful Possession of a Controlled Substance, in case

number CC-2015-46; on or about June 27, 2000, in the Circuit Court of Jefferson

County, Alabama, of the offense of Robbery, Second Degree, in case number CC-

96-60; on or about December 18, 1997, in the Circuit Court of Shelby County,

Alabama, of the offense of Unlawful Breaking and Entering a Vehicle, two counts,

in case numbers CC-96-118 and CC-96-116, each of said offenses being a crime

punishable by a term of imprisonment exceeding one year.

                         NOTICE OF FORFEITURE
                   [18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)]

       The allegations contained in this Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 18

U.S.C. § 924(d) and 28 U.S.C. § 2461(c).
                                          4
     Case 2:18-cr-00538-KOB-JHE Document 39 Filed 07/30/19 Page 5 of 5


      Upon conviction of Count One, Two, Three or Four, the defendant,

CHRISTOPHER A. MCNABB (a.k.a. “RUDY”), shall forfeit to the United

States of America, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), all

firearms, ammunition and explosives involved in or used in the commission of

the offense, including, but not limited to, a Davis Industries Model P380, .380

caliber pistol, bearing serial number AP436326; a Bryco Arms Model 38, .380

caliber pistol, bearing serial number 334358; a Diamondback Arms Model

DB-15, .223 Remington caliber firearm, bearing serial number DB1805717; an

SWD Model M-11, 9mm Luger caliber machinegun, bearing serial number 86-

0008613; .270 caliber and .25 caliber ammunition; and three (3) shock tube

explosive detonators.

A TRUE BILL


/s/ Electronic Signature
FOREPERSON OF THE GRAND JURY

                                            JAY E. TOWN
                                            United States Attorney

                                            /s/ Electronic Signature
                                            KEVIN R. SANCHEZ
                                            Assistant United States Attorney


                                        5
